46 F.3d 1124
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff Appellant,v.STATE of Maryland;  S.A. Gaither, Hearing Officer;  SeeBrezz, Correctional Officer;  James Murphy, Chief ofSecurity;  Major Diggs;  Sergeant Pickett;  RonaldHutchinson;  Irwin Sebree;  Clarie Nordeck;  Bernice A.Skinner;  Charlene Ratcliff, Defendants Appellees,andWalter Tex JOHNSON, Captain;  Major Mitchell;  SergeantFuller, Defendants.
No. 94-6758.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1994.Decided Jan. 12, 1995.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-92-2602-K)
Aaron Holsey, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Richard M. Kastendieck, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for Appellees.
D.Md.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Holsey v. Maryland, No. CA-92-2602-K (D.Md. June 13, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motion for appointment of counsel is denied.

AFFIRMED